       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


LANCE TOLAND,

            Plaintiff,
                                                 CIVIL ACTION FILE
     v.
                                                 NO. 1:16-cv-04236-WMR
THE PHOENIX INSURANCE
COMPANY,

            Defendant.


                                     ORDER

      This matter came before the Court for a hearing on Defendant’s Motion for

Attorney Fees and Costs pursuant to O.C.G.A. § 9-11-68(b)(1). [Doc. 112]. Having

considered the arguments of the parties, applicable law, and all appropriate matters

of record, the Court hereby GRANTS Defendant’s motion.

I.    FACTUAL BACKGROUND

      This suit arose from a dispute between the parties regarding the disbursement

of insurance proceeds. [Doc. 1-1]. On or about May 30, 2019, Defendant served

upon Plaintiff a written offer to settle the case pursuant to O.C.G.A. § 9-11-68(a).

[Doc. 112-3]. Plaintiff did not respond to Defendant’s offer to settle, and the offer

expired after 30 days pursuant to O.C.G.A. § 9-11-68(c). [Doc. 112-2 at p. 2 ¶ 4].
                                         -1-
       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 2 of 6




On February 12, 2020, this Court entered an order granting Defendant’s motion for

summary judgment as to all of Plaintiff’s claims. [Doc. 110]. Defendant now seeks

to recover its attorney fees and costs pursuant to O.C.G.A. § 9-11-68(b)(1).

      Defendant’s counsel has been admitted to practice law for 34 years and is a

partner at her law firm. [Doc. 112-2 at p. 1 ¶ 2]. Counsel states that she billed

Defendant at the rates of $200 per hour (partner), $190 per hour (associate), and

$150 per hour (paralegal). [Id. at pp. 2-3 ¶¶ 8-10]. Since the date the offer to settle

expired, Defendant claims that it has incurred $105,928.00 in attorney fees and

$1,094.00 in costs of litigation. [Id. at p. 2 ¶ 6]. In opposition to the motion, Plaintiff

argues that the motion is premature and procedurally defective. [Doc. 113 at pp. 1-

2].

II.   LEGAL STANDARD

      The pertinent Georgia statute, O.C.G.A. § 9-11-68(b)(1) states that

             If a defendant makes an offer of settlement which is rejected by
             the plaintiff, the defendant shall be entitled to recover reasonable
             attorney's fees and expenses of litigation incurred by the
             defendant or on the defendant’s behalf from the date of the
             rejection of the offer of settlement through the entry of judgment
             if the final judgment is one of no liability or the final judgment
             obtained by the plaintiff is less than 75 percent of such offer of
             settlement.




                                            -2-
       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 3 of 6




O.C.G.A. § 9-11-68(b)(1). The statute specifies that to qualify, the settlement offer

must be in writing, identify the parties, identify generally the claims being resolved,

state the conditions, state the amount offered, state with particularity the amount

proposed to settle a claim for punitive damages, if any, state whether the offer

includes attorney fees, and include a certificate of service. O.C.G.A. § 9-11-68(a).

After thirty days with no response, the offer “shall be deemed rejected.” O.C.G.A. §

9-11-68(c). The statute also specifies that “if an appeal is taken from such judgment,

the court shall order payment of such attorney’s fees and expenses of litigation only

upon remittitur affirming such judgment.” O.C.G.A. § 9-11-68(d)(1).

III.   DISCUSSION

       The Court finds that the offer contained all the required elements for a valid

settlement offer under O.C.G.A. § 9-11-68(a). [See Doc. 112-3]. Plaintiff did not

respond to the offer of settlement within 30 days, and the offer was deemed to be

rejected under the statute on June 29, 2019. [Doc. 112-2 at p. 2 ¶ 4]. Because

summary judgment was rendered in the Defendant’s favor [Doc. 110], Defendant

has no liability for Plaintiff’s claims. Therefore, Defendant should be entitled to

award of attorneys and costs pursuant to O.C.G.A. § 9-11-68(b)(1).

       Plaintiff argues that the motion is premature because his appeal is pending.

[Doc. 113 at 2]. However, the plain text of O.C.G.A. § 9-11-68(d)(1) and federal
                                          -3-
       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 4 of 6




court precedent indicate that a motion for attorney fees can still be decided while

appeal is pending. See Earthcam, Inc. v. Oxblue Corp., No. 1:11-CV-2278-WSD,

2015 WL 9582146, at *3 (N.D. Ga. Dec. 29, 2015), aff’d, 658 F. App’x 526 (11th

Cir. 2016) (“The plain language of the statute bars the Court from ordering payment

until its judgment is affirmed. The statute does not preclude OxBlue from filing its

Motion and does not preclude the Court from ruling on it before EarthCam's appeal

is concluded”). Therefore, the Court concludes that the motion is not premature.

Defendant, however, may not seek enforcement of any award of attorney fees and

costs until the disposition of the appeal.

      Plaintiff argues that the Motion is procedurally defective because the

settlement offer failed properly to delineate the settlement amount for punitive

damages. However, Plaintiff’s argument is without merit. The settlement offer

specifically stated that the total settlement amount of $50,000 “is allocated to settle

any claim by the Plaintiff Toland for punitive damages” [Doc. 112-3 at p. 4 ¶ 5].

      The Plaintiff also argues that the settlement offer was not made in good faith

because the offer did not bear a reasonable relationship to the amount of damages

sought and did not represent a realistic assessment of liability, and because

Defendant lacked the intent to settle. [Doc. 113 at p. 5]. The Court finds these

arguments to be without merit. Given the fact that summary judgment was entered
                                             -4-
       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 5 of 6




in favor of Defendant on all of Plaintiff’s claims, Defendant’s offer of $50,000 to

settle those claims was not unreasonable. Indeed, it would have constituted a

windfall to the Plaintiff had it be accepted.

       Lastly, Plaintiff argues that Defendant’s motion fails to delineate between

recoverable and non-recoverable claims and fails to specify which claims the work

being performed was attributable. [Doc. 113 at pp. 6-7]. The Court finds this

argument to be without merit. Although Plaintiff’s claim for constructive trust is not

a tort claim, it is premised on the same allegations that form the basis of the

Plaintiff’s tort claims, and counsel for the Defendant was required to perform the

same tasks to prepare and present its defense as to all of the claims asserted by the

Plaintiff. Accordingly, the Court finds that Defendant does not have to separate time

associated with the constructive trust claim from the remaining tort claims, as it

would have no bearing on the amount of fees awarded. See Canton Plaza, Inc. v.

Regions Bank, Inc., 325 Ga. App. 361, 363 (2013) (defendant was not required to

segregate the attorney fees and expenses it incurred in defending against the tort

claim from the fees and expenses it incurred in defending against a breach of contract

claim because the breach of contract claim was premised on the same allegations as

the tort claim, and counsel was required to perform the same tasks to prepare and

present its defense at trial).
                                           -5-
       Case 1:16-cv-04236-WMR Document 131 Filed 06/02/20 Page 6 of 6




      IV.    CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Attorney Fees and Costs

[Doc. 112] is GRANTED.           Accordingly, IT IS HEREBY ORDERED that

Defendant Phoenix Insurance Company is awarded attorney fees and expenses in

the total amount of $107,022.00. IT IS FURTHER ORDERED that enforcement

of this award is stayed until Plaintiff’s appeal to the Eleventh Circuit is concluded.

      IT IS SO ORDERED, this 2nd day of June, 2020.




                                          -6-
